Citation Nr: 0411088	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  00-18 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased disability evaluation for lumbosacral 
and sacroiliac strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran had active military service from May 1978 to April 
1992.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  At present, this appeal is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on his 
part.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 38 
U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, although 
the ultimate responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c)).

In the present case, the Board finds that the VA's redefined duty 
to assist a claimant, as set forth in the VCAA, has not been 
fulfilled regarding the issue of entitlement to an increased 
disability evaluation for lumbosacral and sacroiliac strain, 
currently evaluated as 20 percent disabling.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  

In this respect, the Board notes that the veteran was last 
examined by VA in August 1999, more than four years ago, and 
hence, such examination is not appropriate for rating purposes as 
it does not accurately reflect the current level of severity of 
the veteran's back disability.  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  However, 
it is not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of law, 
the veteran should be scheduled to undergo a VA examination in 
order to assess the current level of severity of the his service-
connected lumbosacral and sacroiliac strain.

Furthermore, it appears the veteran has been treated for his 
disability at the Miami VA Medical Center (VAMC), and possibly by 
private health care providers.  As such, the RO should assist the 
appellant in obtaining any additional available VA and private 
medical records that may be identified as relevant to the claim on 
appeal.

Lastly, effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA 
revised the criteria for evaluating general diseases and injuries 
of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, 
VA also reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.  As it does not appear that the veteran has been 
notified of these changes in the law, the RO should notify him of 
such changes.

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following development:

1.  The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth by the VCAA, 
specifically including all provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); and the holdings in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  
The claims file must include documentation that the RO has 
complied with the VA's redefined duties to notify and assist a 
claimant as set forth in the VCAA and relevant case law as 
specifically affecting the issue of entitlement to an increased 
disability evaluation for lumbosacral and sacroiliac strain, 
currently evaluated as 20 percent disabling.

2.  The RO should contact the veteran and request that he provide 
a list of the names and addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who have treated him, and who 
possess records relevant to the service-connected lumbosacral and 
sacroiliac strain since August 1998, the date of receipt of claim.  
Provide the veteran with release forms and ask that a copy be 
signed and returned for each health care provider identified and 
whose treatment records are not already contained within the 
claims file.  When the veteran responds, obtain records from each 
health care provider he identifies (except where VA has already 
made reasonable efforts to obtain the records from a particular 
provider).  If these records cannot be obtained and there is no 
affirmative evidence that they do not exist, inform the veteran of 
the records that the RO was unable to obtain, including what 
efforts were made to obtain them.  Also inform the veteran that 
adjudication of the claim will be continued without these records 
unless he is able to submit them.  Allow an appropriate period of 
time within which to respond.  Furthermore, the veteran should be 
specifically informed as to what portion of evidence he is 
required/expected to submit, and which portion of the evidence the 
VA would attempt to obtain in order to assist the veteran in 
substantiating the claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the veteran provide information as 
to the dates of any recent treatment at any VAMC relevant to the 
issue of entitlement to an increased disability evaluation for 
lumbosacral and sacroiliac strain.  All identified treatment 
records from any reported VAMC dated from August 1998, to the 
present which are not already contained within the claims file 
should be obtained and associated with the claims file.  
Additionally, the RO should obtain any relevant treatment records 
from the Miami VAMC dated from January 2003 to the present.  If 
the search for the above records has negative results, the claims 
file must be properly documented with information obtained from 
the VA facility(ies).  Furthermore, the veteran should be 
specifically informed as to what portion of the evidence he is 
required/expected to submit, and which portion of the evidence the 
VA would attempt to obtain in order to assist the veteran in 
substantiating the claim.  Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described above has been completed, 
the RO should make arrangements with the appropriate VA medical 
facility for the veteran to be afforded the following examination:
a)  The veteran should be scheduled to undergo a VA examination, 
conducted by an orthopedist, to evaluate the severity of his 
service-connected lumbosacral and sacroiliac strain.  The claims 
folder must be made available to and be thoroughly reviewed by the 
examiner in connection with the examination.  The examiner must 
indicate in the examination report that the claims file was 
reviewed.  All necessary tests and studies should be conducted in 
order to assess the current status of the service-connected 
disability, including 1) x-rays studies and 2) range of motion 
studies (with specific measurements expressed in degrees).  
Following a review of the veteran's medical records and history, 
the examiner should discuss all relevant medical evidence/findings 
regarding the service-connected lumbosacral and sacroiliac strain.  
The examiner must proffer an opinion as to the specific extent and 
severity of the appellant's disability, to include a complete and 
detailed discussion of all functional limitations associated with 
this disability, including precipitating and aggravating factors 
(i.e., movement and activity), effectiveness of any pain 
medication or other treatment for relief of pain, functional 
restrictions from pain on motion, the effect the disability has 
upon daily activities, and the degree of functional loss of the 
affected parts, if any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on movements.  The examiner 
should further address the extent of functional impairment 
attributable to any reported pain.  

Furthermore, upon examination of the veteran, the examiner should 
render an opinion as to the effect that the service-connected 
lumbosacral and sacroiliac strain has, if any, on his earning 
capacity.  The examiner should render an opinion as to whether 
this disability alone has caused marked interference with the 
veteran's employment, or the need for frequent periods of 
hospitalization.  It is requested that the VA specialist reconcile 
any contradictory evidence regarding the above questions.  All 
pertinent clinical findings and the complete rationale for all 
opinions expressed should be set forth in a written report.

Since the examination is to be conducted for compensation rather 
than for treatment purposes, the medical specialist should be 
advised to address the functional impairment of the appellant's 
service-connected lumbosacral and sacroiliac strain, in 
correlation with the applicable diagnostic criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The medical specialist must address the 
degree of severity and medical findings that specifically 
correspond to the criteria listed in the Rating Schedule for 
limitation of motion of the lumbar spine (Diagnostic Code 5292 as 
effective prior to September 26, 2003), intervertebral disc 
syndrome (Diagnostic Code 5293/5243, as effective prior to and as 
of September 23, 2002), lumbosacral strain (Diagnostic Code 5295 
as effective prior to September 26, 2003), sacroiliac injury and 
weakness (Diagnostic Code 5236 as effective September 26, 2003), 
lumbosacral or cervical strain (Diagnostic Code 5237 as effective 
September 26, 2003), and degenerative arthritis of the spine 
(Diagnostic Code 5242 as effective September 26, 2003).

5.  The veteran should be given adequate notice of the requested 
examination, which includes advising him of the consequences of 
his failure to report to the examination.  If he fails to report 
to the examination, this fact should be noted in the claims folder 
and a copy of the scheduling of examination notification or 
refusal to report notice, whichever is applicable, should be 
obtained by the RO and associated with the claims folder.

6.  Thereafter, the RO must review the claims folder and ensure 
that all of the foregoing development efforts have been conducted 
and completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  If the 
examination report is deficient in any manner or fails to include 
adequate responses to the specific clinical findings/opinions 
requested, it must be returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand instructions of the Board 
are neither optional nor discretionary.  Full compliance with such 
instructions is mandated by law, per Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completion of the above, the RO should readjudicate the 
appellant's claim seeking entitlement to an increased disability 
evaluation for lumbosacral and sacroiliac strain, currently 
evaluated as 20 percent disabling, specifically considering the 
criteria listed in the Rating Schedule for limitation of motion of 
the lumbar spine (Diagnostic Code 5292 as effective prior to 
September 26, 2003), intervertebral disc syndrome (Diagnostic Code 
5293/5243, as effective prior to and as of September 23, 2002), 
lumbosacral strain (Diagnostic Code 5295 as effective prior to 
September 26, 2003), sacroiliac injury and weakness (Diagnostic 
Code 5236 as effective September 26, 2003), lumbosacral or 
cervical strain (Diagnostic Code 5237 as effective September 26, 
2003), and degenerative arthritis of the spine (Diagnostic Code 
5242 as effective September 26, 2003).  In addition, the RO should 
take into consideration 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, and 
the holdings in DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
Furthermore, the RO's consideration of referring the service-
connected claim for extraschedular evaluations under 38 C.F.R. § 
3.321(b)(1) must be documented on readjudication.  

8.  If the determination remains unfavorable to the veteran, he 
should be provided with a supplemental statement of the case and 
be afforded an opportunity to respond before the case is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The veteran 
need take no action until so informed.  The purpose of this REMAND 
is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2003) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The veteran is free to submit any additional evidence he desires 
to have considered in connection with the current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action 
is required of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





